IN THE
TENTH COURT OF APPEALS










 

Nos. 10-08-00025-CR,
10-08-00026-CR, 10-08-00027-CR, 10-08-00028-CR,
10-08-00029-CR,
10-08-00030-CR, and 10-08-00058-CR
 
Brian Lancaster,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 272nd District
Court
Brazos County, Texas
Trial Court Nos. 07-01488-CRF-272,
07-01490-CRF-272,
07-03055-CRF-272,
07-03056-CRF-272, 07-03057-CRF-272,
07-3058-CRF-272, and
07-01489-CRF-272
 

ABATEMENT ORDER

 
            Appellant’s brief is
overdue, and after notice to appellant’s counsel to file a brief or extension
request, none has been filed.  Therefore, we abate these causes to the trial
court for a hearing to determine: (1) why a brief has not been filed on
appellant’s behalf; (2) whether counsel has abandoned the appeal; (3) whether
appellant still desires to proceed with the appeal; and (4) whether appellant
desires self-representation.  See Tex.
R. App. P. 38.8(b)(3); Fewins v. State, 170 S.W.3d 293 (Tex.
App.—Waco 2005, order).
            The trial court shall
conduct the hearing within 30 days after the date of this order.  The
trial court clerk and the court reporter shall file supplemental records within
45 days after the date of this order.  See Fewins, 170 S.W.3d at
296-97.
                                                                                    PER
CURIAM
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna 
Appeals
abated
Order
issued and filed December 17, 2008
Do
not publish
[CRPM]